Name: Commission Implementing Decision (EU) 2018/143 of 19 January 2018 confirming or amending the provisional calculation of the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2016 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2018) 184)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  mechanical engineering;  land transport;  environmental policy;  technology and technical regulations
 Date Published: 2018-01-30

 30.1.2018 EN Official Journal of the European Union L 25/49 COMMISSION IMPLEMENTING DECISION (EU) 2018/143 of 19 January 2018 confirming or amending the provisional calculation of the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2016 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2018) 184) (Only the Dutch, English, Estonian, French, German, Italian, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 8(6) thereof, Whereas: (1) In accordance with Regulation (EU) No 510/2011, the Commission is required to calculate each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of light commercial vehicles in the Union. On the basis of that calculation, the Commission is to determine whether manufacturers and pools of manufacturers have complied with their specific emissions targets. (2) Pursuant to Article 4 of Regulation (EU) No 510/2011 the average specific emissions of manufacturers for 2016 are calculated in accordance with the third paragraph of that Article and take into account 80 % of the manufacturer's new light commercial vehicles registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets are based on Member States' registrations of new light commercial vehicles during the preceding calendar year. Where light commercial vehicles are type-approved in a multi-stage process, the manufacturer of the base vehicle take responsibility for the CO2 emissions of the completed vehicle. (4) All Member States submitted the 2016 data the Commission in accordance with Article 8(2) of Regulation (EU) No 510/2011. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State were not adjusted. (5) On 18 May 2017, the Commission published the provisional data and notified 62 manufacturers of the provisional calculations of their average specific emissions of CO2 and their specific emissions targets in 2016. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification. 23 manufacturers submitted notifications of errors. (6) For the remaining 39 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed. (7) The Commission has verified the errors notified by the manufacturers and the respective reasons for their correction and the dataset has been confirmed or amended. (8) In the case of records without matching vehicle identification numbers and with missing or incorrect identification parameters, such as type, variant, version code or type-approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values in those records. (9) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions targets subtracted from the average specific emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emissions target. (10) In accordance with Article 10(2) of Regulation (EU) No 510/2011, a manufacturer should be considered as compliant with its specific emissions target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium are to be imposed, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool and the pool complies with its specific emissions target. (11) On 3 November 2015 the Volkswagen Group made a statement to the effect that irregularities had been found when determining type approval CO2 levels of some of their vehicles. While that issue has been thoroughly investigated, the Commission nevertheless finds that further clarifications are needed from the Volkswagen pool as a whole as well as a confirmation by the relevant national type approval authorities of the absence of any such irregularities. As a consequence the values for the Volkswagen pool and its members (Audi AG, Dr. Ing. h.c.F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG) cannot be confirmed or amended. (12) The Commission reserves the right to revise the performance of a manufacturer as confirmed or amended by this Decision, should the relevant national authorities confirm the existence of irregularities in the CO2 emission values used for the purpose of determining the manufacturer's compliance with the specific emissions target. (13) The provisional calculation of the average specific emissions of CO2 from new light commercial vehicles registered in 2016, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2016 calendar year in accordance with Article 8(6) of Regulation (EU) No 510/2011, are specified in the Annex to this Decision. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EU) No 510/2011: (1) Alfa Romeo SpA C.so Giovanni Agnelli 200 10135 Torino Italy (2) Automobiles Citroen Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (3) Automobiles Peugeot 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (4) AVTOVAZ JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (5) BLUECAR SAS 31-32 quai de Dion Bouton 92800 Puteaux France (6) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (7) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (8) FCA US LLC Represented in the Union by: Fiat Chrysler Automobiles Building 5  Ground floor - Room A8N C.so Settembrini, 40 10135 Torino Italy (9) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (10) COMARTH ENGINEERING S.L. Carril Alejandrico 79 ES-30570 Beniajan  Murcia Spain (11) Automobile Dacia S.A. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (12) Daimler AG Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (13) DFSK MOTOR CO., LTD. Represented in the Union by: Giotti Victoria Srl Sr.l. Pissana Road 11/a 50021 Barberino Val D' Elsa (Florence) Italy (14) Esagono Energia S.r.l. Via Puecher 9 20060 Pozzuolo Martesana (MI) Italy (15) FCA Italy S.p.A. Building 5  Ground floor - Room A8N C.so Settembrini, 40 10135 Torino Italy (16) Ford Motor Company of Australia Ltd. Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (18) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (19) Fuji Heavy Industries Ltd. Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (20) Mitsubishi Fuso Truck & Bus Corporation Represented in the Union by: Daimler AG, Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (21) Mitsubishi Fuso Truck Europe SA Represented in the Union by: Daimler AG, Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (22) LLC Automobile Plant Gaz Poe 2 LÃ ¤hte Tartumaa 60502 Estonia (23) General Motors Company Represented in the Union by: Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (24) GAC Gonow Auto Co. Ltd. Represented in the Union by: AUTORIMESSA MONTE MARIO SRL Via della Muratella, 797 00054 Maccarese (RM) Italy (25) Goupil Industrie S.A. Route de Villeneuve 47320 Bourran France (26) Great Wall Motor Company Ltd. Represented in the Union by: Great Wall Motor Europe Technical Center GmbH Otto-Hahn-Str. 5 63128 Dietzenbach Germany (27) Honda Motor Co., Ltd. Represented in the Union by: Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (28) Honda of the UK Manufacturing Ltd. Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (29) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (30) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (31) Hyundai Motor Manufacturing Czech s.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (32) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 2630 Aartselaar Belgium (33) IVECO S.p.A. Via Puglia 35 10156 Torino Italia (34) Jaguar Land Rover Limited Abbey Road Whitley Coventry CV3 4LF United Kingdom (35) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (36) KIA Motors Slovakia s.r.o. Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (37) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (38) Magyar Suzuki Corporation Ltd. Legal Department Suzuki-Allee 7 64625 Bensheim Germany (39) Mahindra & Mahindra Ltd. Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (40) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R&D Centre Hiroshimastr 1 D-61440 Oberursel/Ts Germany (41) M.F.T.B.C. Represented in the Union by: Daimler AG, Mercedesstr 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (42) Mitsubishi Motors Corporation MMC Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (43) Mitsubishi Motors Thailand Co., Ltd. MMTh Represented in the Union by: Mitsubishi Motors Europe BV MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (44) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (45) Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (46) Piaggio & C S.p.A. Viale Rinaldo Piaggio 25 56025 Pontedera (PI) Italy (47) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (48) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (49) Romanital Srl Via delle Industrie, 107 90040 Isola delle Femmine PA Italy (50) SAIC MAXUS Automotive Co. Ltd. Represented in the Union by: SAIC Luc, S.a.r.l. President Building 37A avenue J.F. Kennedy 1855 Luxembourg Luxembourg (51) SsangYong Motor Company Represented in the Union by: SsangYong Motor Europe Office Herriotstrasse 1 60528 Frankfurt am Main Germany (52) StreetScooter GmbH JÃ ¼licher StraÃ e 191 52070 Aachen Germany (53) Suzuki Motor Corporation Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki-Allee 7 64625 Bensheim Germany (54) Tata Motors Limited Represented in the Union by: Tata Motors European Technical Centre Plc. Internal Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (55) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (56) Univers Ve Helem 14 rue Federico Garcia Lorca 32000 Auch France (57) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g SE-405 31 GÃ ¶teborg Sweden (58) Pool for: Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (59) Pool for: FCA Italy S.p.A. Building 5  Ground floor - Room A8N C.so Settembrini, 40 10135 Torino Italy (60) Pool for: Ford-Werke GmbH Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (61) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (62) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (63) Pool for: Hyundai Kaiserleipromanade 5 63067 Offenbach Germany (64) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SG Born The Netherlands (65) Pool for: Renault 1 Avenue du Golf 78288 Guyancourt Cedex France Done at Brussels, 19 January 2018. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 145, 31.5.2011, p. 1. ANNEX Table 1 Values relating to the performance of manufacturers confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (80 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) ALFA ROMEO SPA 3 108,000 145,302  37,302  37,302 1 386,67 114,333 AUTOMOBILES CITROEN 147 450 132,337 167,907  35,570  35,570 1 629,73 145,920 AUTOMOBILES PEUGEOT 152 426 133,395 170,220  36,825  36,825 1 654,60 147,718 AVTOVAZ JSC P8 30 216,000 135,847 80,153 80,153 1 285,00 216,000 BLUECAR SAS DMD 173 0,000 1 325,00 0,000 BAYERISCHE MOTOREN WERKE AG DMD 324 143,344 1 894,74 148,988 BMW M GMBH DMD 291 127,203 1 756,75 135,955 FCA US LLC P2 163 202,208 204,098  1,890  1,890 2 018,88 215,356 CNG-TECHNIK GMBH P3 2 108,000 152,541  44,541  44,541 1 464,50 115,000 COMARTH ENGINEERING SL DMD 5 0,000 860,20 0,000 AUTOMOBILE DACIA SA P8 23 928 118,662 135,482  16,820  16,820 1 281,07 124,061 DAIMLER AG P1 141 780 177,473 215,538  38,065  38,065 2 141,89 187,766 DFSK MOTOR CO LTD DMD 503 172,291 1 143,26 174,684 ESAGONO ENERGIA SRL DMD 6 0,000 1 314,17 0,000 FCA ITALY SPA P2 158 552 143,505 172,123  28,618  28,619 1 675,06 153,099 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P3 31 598 207,251 221,102  13,851  13,854 2 201,72 212,811 FORD MOTOR COMPANY P3 512 202,836 218,576  15,740  15,740 2 174,56 209,527 FORD-WERKE GMBH P3 243 326 158,071 192,422  34,351  34,397 1 893,33 168,603 FUJI HEAVY INDUSTRIES LTD DMD 86 155,735 1 673,84 160,267 MITSUBISHI FUSO TRUCK & BUS CORPORATION P1 543 235,756 253,909  18,153  18,153 2 554,48 238,066 LLC AUTOMOBILE PLANT GAZ DMD 4 285,000 2 091,25 285,000 GENERAL MOTORS COMPANY P4 11 269,750 250,558 19,192 19,192 2 518,45 280,455 GONOW AUTO CO LTD DMD 44 191,314 1 535,91 203,455 GOUPIL INDUSTRIE SA DMD 60 0,000 1 095,83 0,000 GREAT WALL MOTOR COMPANY LIMITED DMD 183 196,610 1 800,49 202,377 HONDA MOTOR CO LTD DMD 38 108,500 1 382,16 113,842 HONDA OF THE UK MANUFACTURING LTD DMD 89 134,817 1 686,36 143,281 HYUNDAI MOTOR COMPANY P5 3 489 207,827 225,072  17,245  17,245 2 244,41 211,070 HYUNDAI ASSAN OTOMOTIV SANAYI VE P5 32 99,600 125,504  25,904  25,904 1 173,78 102,313 HYUNDAI MOTOR MANUFACTURING CZECH SRO P5 461 154,310 186,196  31,886  31,886 1 826,39 167,994 ISUZU MOTORS LIMITED 12 658 197,733 208,994  11,261  11,261 2 071,53 203,634 IVECO SPA 30 686 210,302 232,423  22,121  22,121 2 323,45 215,944 JAGUAR LAND ROVER LIMITED D 7 435 247,609 272,000  24,391  24,391 2 147,75 257,094 KIA MOTORS CORPORATION P6 498 115,834 147,327  31,493  31,493 1 408,44 123,169 KIA MOTORS SLOVAKIA SRO P6 436 124,736 158,336  33,600  33,600 1 526,82 133,766 LADA AUTOMOBILE GMBH DMD 15 216,000 1 242,07 216,000 MAGYAR SUZUKI CORPORATION LTD DMD 25 117,350 1 357,24 119,920 MAHINDRA & MAHINDRA LTD DMD 386 208,808 1 986,97 212,370 MAZDA MOTOR CORPORATION DMD 556 138,385 1 622,53 152,570 MFTBC P1 162 235,806 258,513  22,707  22,707 2 603,99 238,136 MITSUBISHI MOTORS CORPORATION MMC P7/D 955 166,357 195,000  28,643  28,643 1 894,06 178,721 MITSUBISHI MOTORS THAILAND CO LTD MMTH P7/D 16 429 175,873 195,000  19,127  19,127 1 934,71 179,395 NISSAN INTERNATIONAL SA 52 940 135,342 191,107  55,765  55,765 1 879,19 164,242 ADAM OPEL AG P4 92 815 150,202 179,531  29,329  29,329 1 754,72 160,762 PIAGGIO & C SPA D 2 966 130,872 155,000  24,128  24,128 1 101,58 149,553 RENAULT SAS P8 216 516 133,477 175,639  42,162  42,162 1 712,87 152,141 RENAULT TRUCKS 9 111 196,829 229,655  32,826  32,826 2 293,69 206,718 ROMANITAL SRL DMD 20 155,000 1 268,25 160,450 SAIC MAXUS AUTOMOTIVE CO LTD DMD 447 249,994 2 184,42 249,996 SSANGYONG MOTOR COMPANY DMD 795 195,692 2 069,26 198,153 STREETSCOOTER GMBH 1 669 0,000 145,715  145,715  145,715 1 391,11 0,000 SUZUKI MOTOR CORPORATION DMD 119 159,063 1 160,96 160,286 TATA MOTORS LIMITED 6 196,000 210,015  14,015  14,015 2 082,50 196,000 TOYOTA MOTOR EUROPE NV SA 30 760 170,839 197,565  26,726  27,747 1 948,63 179,279 UNIVERS VE HELEM DMD 2 0,000 1 008,00 0,000 VOLVO CAR CORPORATION 1 216 113,332 171,938  58,606  58,606 1 673,08 121,022 Table 2 Values relating to the performance of pools confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 A B C D E F G H I Pool name Pool Number of registrations Average specific emissions of CO2 (80 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) DAIMLER AG P1 142 486 177,673 215,733  38,060  38,060 2 143,99 188,015 FCA ITALY SPA P2 158 718 143,536 172,155  28,619  28,620 1 675,41 153,162 FORD-WERKE GMBH P3 275 438 162,277 195,760 -33,483  33,522 1 929,23 173,750 GENERAL MOTORS P4 92 826 150,205 179,539  29,334  29,334 1 754,81 160,776 HYUNDAI P5 3 982 200,556 219,771  19,215  19,215 2 187,41 205,209 KIA P6 934 119,137 152,466  33,329  33,329 1 463,7 128,116 MITSUBISHI MOTORS P7/D 17 384 174,897 195,000  20,103  20,103 1 932,48 179,358 RENAULT P8 240 474 131,072 171,638  40,566  40,566 1 669,85 149,355 Explanatory notes to Tables 1 and 2: Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EU) No 510/2011 for the calendar year 2016. DMD means that a de minimis exemption applies in accordance with Article 2(4) of Regulation (EU) No 510/2011, i.e., a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2016 does not have to meet a specific emissions target. P means that the manufacturer is a member of a pool (listed in table 2) formed pursuant to Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for the calendar year 2016. Column C: Number of registrations means the total number of new light commercial vehicles registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average specific emissions of CO2 (80 %) means the average specific emissions of CO2 that have been calculated on the basis of the 80 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011 or eco-innovations in Article 12 of that Regulation. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but exclude emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011 or eco-innovations in Article 12 of that Regulation.